Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 13 of U.S. Patent No. 10,827,997.
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the third ridge portion and fourth ridge portion of the patent claims in order to claim broader language. 
With regards to claim 1, the instant claims do not include the third ridge portion and the fourth ridge portion as claimed which broadens the claim language. As such, the patent claim 1 still covers the instant claim 1 language. 
With regards to claims 2 – 13, the patent claims cover the instant claims. 
With regards to claim 14, wherein the x-ray imaging panel has a rectangular shape is well known and just an obvious matter of design choice. The examiner takes official notice of the fact that imaging panels come in rectangular shape and including such a limitation in the claims would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant and well known for its indented use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosby (US Patent 4,943,991) in view of Nakayama et al. (US Pub. No. 2016/0256119 A1).
With regards to claim 1, Mosby discloses a mammography apparatus (Col. 4, Line 24)  (Figures 5 and 7) comprising: an X-ray irradiation section E that irradiates an X-ray imaging panel B with X-rays; the X-ray imaging panel B provided with an upper face on (Top of B) which a breast O of a subject is placed, a lower face (Bottom) that is opposite to the upper face (Top), a contact face (the protuberance extending outwardly) that is connected to the upper face (top) and the lower face (bottom) and comes in contact with a chest wall Q of the subject, a first side face (left side) and a second side face (right side)  that are connected to the upper face (top) and the contact face (the protuberance extending outwardly), and a recess (the opening formed from the contoured cut away) formed by cutting out at least a part of the contact face (the protuberance extending outwardly), wherein the recess has a shape in which between a first ridge (top edge) portion where the contact face and the upper face are connected to each other, and a second ridge (bottom edge) portion where the contact face and the lower face are connected to each other, at least a part of the second ridge portion is cut out, and the first ridge portion is not cut out.
Mosby fails to expressly disclose an imaging stand that includes the X-ray imaging panel B and a control circuit of the X-ray imaging panel. Nakayama discloses an imaging stand 22 including an x-ray imaging panel 42 with control circuit 46 ]0066] [0067] (Figures 1 and 4). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mosby to include the teachings such as that taught by Nakayama in order to hold the devices properly for measurements and to cause computer control functionality as needed. 
With regards to claim 2, Mosby discloses that the recess is present in a part of the second ridge portion including a center of the second ridge portion (See figures 2 and 5 with regard to the cutouts location).
With regards to claim 3, Mosby discloses the recess has a structure in which the second ridge portion is chamfered (See figures 3 – 5).
With regards to claim 4, Mosby discloses the recess is formed in a curved surface that is convex toward the upper face (See figures 2 and 5 with regard to the cutouts).
With regards to claim 5, Mosby discloses a top of a boundary line between the recess and the contact face is disposed at the center between the first side face and the second side face, when seen from the contact face (see figure 5, as the recess is centered between the side faces).
With regards to claim 6, Mosby discloses the recess is disposed on the lower face side of the X-ray imaging panel, when seen from the contact face (See Figure 5).

With regards to claim 7, Mosby discloses a recess disposed between electronics and the contact face, see the rejection of claim 1, but fails to expressly disclose a first control circuit disposed on the lower face side and the first side face of the X-ray imaging panel and a second control circuit disposed on the lower face side and the second side face side of the X-ray imaging panel are provided as the control circuit, and wherein the recess is disposed between the first control circuit and the second control circuit, when seen from the contact face. 
Notice that sifting the location of an element would not have modified the operation of device. In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Notice that the particular placement of an element was held to be obvious. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange and duplicate parts as claimed, since it has been held that a mere rearrangement and duplicating element without modification of the operation of the device involves only routine skill in the art.  One would have been motivated to rearrange and duplicate parts for the purpose of avoiding the x-ray source and to consider design placement in view of the recess needed.

With regards to claims 8 - 10, Mosby discloses a recess convex toward the upper face, but fails to expressly disclose wherein the control circuit is disposed on the lower face side of the X-ray imaging panel, and wherein the recess is convex toward the upper face further than the control circuit, when seen from the contact face.
 Notice that sifting the location of an element would not have modified the operation of device. In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Notice that the particular placement of an element was held to be obvious. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange parts as claimed, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  One would have been motivated to rearrange parts for the purpose of avoiding the x-ray source and to consider design placement in view of the recess needed.
Notice that the recess that is the closest to the upper face side is disposed on the upper face side further than a line that passes through a point of the control circuit that is the closest to the lower face side and is parallel to the upper face, when seen from the contact face would be realized. 
With regards to claim 11, Mosby discloses a recess is titlted toward the upper face when seen from the contact face (See figures 3 – 5)., but fails to expressly disclose wherein the control circuit is disposed on the lower face side of the X-ray imaging panel, and wherein the control circuit is disposed so that an edge portion thereof on the side of the recess is tilted toward the upper face, when seen from the contact face.
 Notice that sifting the location of an element would not have modified the operation of device. In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Notice that the particular placement of an element was held to be obvious. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange parts as claimed, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  One would have been motivated to rearrange parts for the purpose of avoiding the x-ray source and to consider design placement in view of the recess needed.
With regards to claim 12, Mosby discloses the first side face (left) and the second side face (right) include a straight portion (the top connecting portion) that crosses the contact face at 90 degrees, in at least a specific range from the contact face see (Figures 5 and 9).
With regards to claim 13, Mosby discloses the recess in the contact face appears substantially the length that is equal to or larger than 15% of the X-ray imaging panel as seen in the figures but fails to expressly teach 15% or more. Notice that merely scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the recess as needed by the specifics of application at hand especially based the on the size of the region of interest, since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  One would have been motivated to scale the size of recess to meet the needs of larger regions of interest. 
With regards to claim 14, Mosby discloses the X-ray imaging panel has a rectangular shape (See Figures 1 and 5) (Col. 1, Line 66).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884